Citation Nr: 1121505	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cholecystectomy with residual scar, claimed as secondary to service-connected hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a deviated septum.

3.  Entitlement to a disability rating in excess of 60 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had service from April 1973 to April 1975 and from June 1975 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Veteran withdrew his previous request for a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's appeals.

Pursuant to all three of the Veteran's claims, in February 2005, he submitted an Authorization and Consent to Release Information to VA (VA Form 21-4142).  On it, the Veteran indicated that he had been treated for his deviated septum in 1974 at Philadelphia Navy Hospital and currently received ongoing treatment, beginning in 2002, for his gall bladder and liver at Livorno Army Health Clinic.  He also received treatment for his liver at Landstuhl Army Medical Center since 2003.  There is no record of any of this treatment in the claims file and no indication that the RO requested any of these records.  These records should be requested on remand.

Furthermore, with regard to the Veteran's claim of entitlement to service connection for cholecystectomy with a residual scar, the record shows that the Veteran was afforded an examination in October 2005 by D.S.L., M.D.  Following review of the Veteran's records and examination of the Veteran, Dr. D.S.L. diagnosed "status post cholecystectomy, for pathology unrelated to hepatitis C."  However, Dr. D.S.L. did not provide a rationale for her opinion.  As such, this is an inadequate examination report, and the RO should obtain an adequate opinion on this matter.  The Board finds that if possible, an addendum to the October 2005 examination report should be obtained from Dr. D.S.L., but if Dr. D.S.L. is unavailable, another examination of the Veteran should be completed for the purpose of obtaining the required opinion.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Veteran's February 2005 VA Form 21-4142, request all records, regarding the Veteran's deviated septum, cholecystectomy with residual scar, and hepatitis C, for treatment received at Philadelphia Naval Hospital, Livorno Army Health Clinic, and Landstuhl Regional Medical Center.

2.  Forward the Veteran's claims file to D.S.L., M.D., the examiner who conducted the examination of the Veteran in October 2005, for the purpose of a review of the Veteran's claims file and the preparation of an addendum to the October 2005 examination report that provides a detailed rationale for the opinion reached in that report that "status post cholecystectomy, [was] unrelated to hepatitis C."  If Dr. D.S.L. believes that additional examination is required to provide such information, then such examination should be scheduled.  If, however, Dr. D.S.L. is no longer available or otherwise unable to provide such information, the Veteran should be provided with an examination by another physician to determine whether there is any relationship between the Veteran's cholectystectomy and his service-connected hepatitis C.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (at least a 50/50 probability) that the Veteran's cholecystectomy with residual scar is related or secondary to his service-connected hepatitis C.  

The examiner is asked to specifically note his or her review the opinion provided in October 2005 that addresses this issue.  A detailed rationale should be provided for any opinion given.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

